Citation Nr: 0332425	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-17 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran had active duty military service with the United 
States Coast Guard Merchant Marine from June 1945 to August 
1945.  He died in September 1962; the appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to service 
connection for the cause of the veteran's death.  The Board 
notes that the appellant previously filed a claim of 
entitlement to service connection for the cause of the 
veteran's death in April 1993.  The Board denied that claim 
in March 1996 and the appellant was notified of her appellate 
rights.  Furthermore, in a September 1996 rating decision, 
the RO determined that new and material evidence had not been 
presented to reopen the appellant's claim.  The appellant did 
not perfect an appeal of that determination.  Thus, the issue 
has been rephrased as reflected on the title page of this 
decision.  See Trilles v. West, 13 Vet. App. 314 (2000).



FINDINGS OF FACT

1.  In a September 1996 rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death; the 
appellant did not appeal that determination.

2.  Evidence received since the September 1996 rating 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The September 1996 rating decision, which determined that 
new and material evidence had not been presented to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the September 1996 rating 
decision is not new and material and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  A review of the record 
demonstrates that the appellant's claim was denied by the 
Board in a March 1996 decision.  Except as provided in 
38 U.S.C.A. § 5108, when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed, and a 
claim based on the same factual basis may not be considered.  
See 38 U.S.C.A. § 7104.  The record further reflects that the 
appellant sought to reopen her claim in August 1996.  In a 
September 1996 rating action, the RO determined that new and 
material evidence had not been presented to reopen the 
appellant's claim.  The appellant was notified of the RO's 
decision and she filed a notice of disagreement in February 
1997.  A statement of the case was issued in March 1997; 
however, the appellant failed to perfect her appeal with the 
filing of a substantive appeal.  The September 1996 rating 
action therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence has been presented or 
secured since the prior final decision.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The appellant filed her claim in March 2001.  The 
change in the regulation therefore does not impact the 
present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence received since the September 1996 rating 
decision includes a December 1998 letter from the United 
States Department of Transportation Maritime Administration; 
a Form DD-215; Certificates of Discharge from the Department 
of Commerce; a Certificate of Substantially Continuous 
Service in the United States Merchant Marine; the veteran's 
medical case history from January 1945 to February 1945; 
Medical records from Saint Joseph's Hospital; a September 
1962 autopsy report; a July 2002 statement from the veteran's 
daughter; United States Maritime Service Release From Active 
Duty; a United States Maritime Service Certificate of 
Graduation; a United States Coast Guard Certificate of 
Registry as Staff Officer; and a United States Coast Guard 
Merchant Seaman's Certificate of Identification.  

Except for the December 1998 letter from the United States 
Department of Transportation Maritime Administration, the 
July 2002 statement from the veteran's daughter, and the Form 
DD-215, the aforementioned evidence is duplicative of that 
already received and considered by the RO and the Board.  
Therefore, it is not new and material evidence.

The December 1998 letter from the United States Department of 
Transportation Maritime Administration states that on January 
19, 1988, the Secretary of the Air Force determined that the 
service of the U. S. merchant marine in oceangoing service 
during the period of armed conflict, December 7, 1941, to 
August 15, 1945, shall be considered active duty under the 
provisions of Public Law 95-202 for the purposes of all laws 
administered by the Department of Veterans Affairs.  This 
evidence is new in that it was not previously of record.  
However, it does not bear directly and substantially upon the 
specific matter under consideration, whether a disease or 
disability incurred during active duty service was either the 
principal or a contributory cause of the veteran's death.  
The letter merely states that the oceangoing service of a U. 
S. merchant marine during the period of armed conflict from 
December 7, 1941, to August 15, 1945, is considered to be 
active duty.  Furthermore, although the letter itself is new 
evidence, the information contained therein is not.  Both the 
RO and the Board considered this information and authority in 
their prior decisions.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, as it does not tend to 
show that a disease or disability incurred during active duty 
service was either the principal or a contributory cause of 
the veteran's death.  

The Form DD-215 and the July 2002 statement from the 
veteran's daughter are new in that they were not previously 
of record.  However, they do not bear directly and 
substantially upon the specific matter under consideration, 
whether a disease or disability incurred during active duty 
service was either the principal or a contributory cause of 
death.  The DD-215 adds another voyage from May 30, 1945 to 
June 10, 1945 aboard the Iran Victory vessel.  The statement 
from the veteran's daughter indicates that the veteran had 
six periods of oceangoing service beginning on May 30, 1945.  
None of this evidence demonstrates that the veteran was in 
oceangoing service during January, February, or March of 
1945, the time period during which he was treated for scarlet 
fever.  The Board recognizes that the veteran had continuous 
service with the United States merchant marine from December 
1944 to February 1947 and that he was treated for scarlet 
fever from January 1945 to March 1945.  However, only the 
period(s) of oceangoing service during that time frame are 
considered to be active duty service.  The evidence, 
including the newly submitted DD-215 and the statement of the 
veteran's daughter, does not demonstrate that scarlet fever 
was incurred in or treated during the veteran's period(s) of 
oceangoing service.  Thus, the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, as it does not tend to 
show that a disease or disability incurred during active duty 
service was the principal or a contributory cause of death.  

While the Board is sympathetic to the appellant's position, 
the Board is required to follow applicable VA law and 
regulations.  See 38 U.S.C.A. § 7104(c).  The United States 
Court of Appeals for Veterans Claims has held that the 
Secretary has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, the Board is 
bound by the Service Department findings demonstrating that 
the veteran did not have oceangoing service during the time 
period that he was treated for scarlet fever.  






(Continued on the Next Page)


ORDER

New and material evidence has not been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appeal is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



